Citation Nr: 9917467	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  98-12 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for multiple sclerosis.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant's wife 


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in October 1997 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  


REMAND

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  

Multiple sclerosis (MS) may be presumed to have been incurred 
in service when the disease is manifested to a degree of 
10 percent or more within seven years from the date of the 
veteran's separation from service.  38 C.F.R. §§ 3.307(a)(3), 
3.309(a) (1998).  The minimum disability rating for MS is 
30 percent.  38 C.F.R. § 4.124(a), Diagnostic Code 8018 
(1998).  

In the instant case, it is not in dispute that MS was not 
diagnosed within the seven-year presumptive period, that is, 
by February 1978.  However, the veteran and his wife, who has 
filed statements in support of his claim, have contended that 
the veteran had early symptoms of MS within the presumptive 
period.  The veteran's wife has alleged, specifically, that 
he had loss of visual acuity and numbness of the feet and 
chest in the early 1970s, which, she believes, were 
manifestations of MS.  

The evidence of record contains office notes of Robert W. 
Epstein, M.D., of the Portland Clinic, which show that the 
veteran was seen in September 1986 for a complaint of 
numbness and tingling of the hands and body for several days.  
Dr. Epstein noted at that time that the veteran's complaints 
might be an early symptom of MS.  

In April 1998, Michele Mass, M.D., a Professor of Neurology 
at the Oregon Health Sciences University, Portland, Oregon, 
reported that she had last seen the veteran for MS in June 
1994.  She stated that, "a review of his records shows that 
his MS symptoms date back to as early as 1976, when he had 
numbness involving his arms and fingertips."  Dr. Mass did 
not indicate the specific medical records to which she 
referred, or whether the records contained clinical findings 
of neurological symptoms attributable to MS in 1976, as 
opposed to a history provided by the veteran or his wife.  
Dr. Mass offered an opinion that the veteran's early numbness 
in the 1970s may have been the initial symptom of MS.  

The Board finds that the medical opinion of Dr. Mass makes 
the veteran's claim for service connection for MS "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991), and, therefore, VA has a duty to assist the 
veteran in the development of facts pertinent to his claim.  

Any medical records which Dr. Mass reviewed prior to her 
statement of April 1998 would, the Board finds, be pertinent 
to the veteran's claim.  Therefore, this case will be 
remanded to the RO to obtain all office records of Dr. Mass 
pertaining to the veteran and all records of medical 
treatment of the veteran at the Oregon Health Sciences 
University, where, according to information he provided at a 
VA examination in September 1990, the veteran worked as a 
telephone installer and repairman from June 1987 to April 
1990.  

In addition, Frank McBarron, M.D., a physician at the 
Providence Ambulatory Care and Education Center, Portland, 
Oregon, reported in July 1997 that he first saw the veteran 
as a patient in 1990, when the diagnosis was MS.  
Dr. McBarron stated that the veteran's wife had said, in a 
note to him, that "in the early years of their marriage in 
1972 through 1974 (the veteran) had some numbness in his feet 
that would come and go."  Dr. McBarron stated, "I will 
confirm that this is true."  He did not indicate on which 
basis he was able to confirm that the veteran had numbness of 
the feet in 1972-74.  (The Board notes that the veteran's 
wife testified at a personal hearing before the undersigned 
in January 1999 that she dated the veteran from 1972 to 1974 
and married him in 1974.)  

The Board finds an attempt should be made to obtain all 
records of treatment of the veteran by Dr. McBarron and the 
Providence Ambulatory Care and Education Center.  In her 
testimony, the veteran's wife also stated that the veteran's 
eyes were examined at that facility in 1990; records of any 
such eye examination should be requested.  

Finally, the veteran's wife testified that the veteran was 
seen at the VA Medical Center, Portland, Oregon, in 1984 or 
1985 for numbness.  Any such treatment records should also be 
obtained.  

Accordingly, this case is REMANDED to the RO for the 
following:  

After obtaining any necessary releases 
from the veteran, the RO should attempt 
to obtain copies of:  

(1)  All records of medical 
treatment of the veteran at the 
Oregon Health Sciences University 
facilities prior to April 1998, 
including treatment by Dr. Michele 
Mass; 

(2)  all records of medical 
treatment of the veteran at the 
Providence Ambulatory Care and 
Education Center prior to July 1997, 
including treatment by Dr. Frank 
McBarron and reports of any eye 
examinations; and 

(3)  all records of treatment of the 
veteran at the VA Medical Center, 
Portland, Oregon, and the VA 
Outpatient Clinic, Portland, Oregon, 
from 1984 to 1990.  

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claim may 
now be granted.  If the decision remains adverse to the 
veteran, he and his representative should be provided with an 
appropriate supplemental statement of the case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration.  
The purpose of this REMAND is to assist the veteran in the 
development of his claim.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran until he 
receives further notice from the RO.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).


